DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 	The certified copy has been filed on October 27, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 14, 2020 is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Claims 1-7 in the reply filed on March 24, 2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor Device With Hybrid Channel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 2020/0312724  in view of Arreghini (US 2019/0198525)).
	Claim 1, Moon discloses (Fig. 7) a semiconductor device comprising: 	a stacked body (165, stack structure, Para [0066]) comprising first films (158, first material layer, Para [0080] – [0081]) and second films (102, interlayer insulating layers, Para [0092]) that are alternately stacked (102 and 158 are alternately stacked); 	a light shielding film (topmost 160, second material layer, since it can be silicon or tungsten described as light shielding material in instant application claims 5 and 6, 160 is considered a light shielding film, Para [0080] –[0081]) provided in a specific layer of the stacked body (topmost 160 is provided on a specific layer of 165) and having a higher optical absorptivity than that of the second films (since 102 is an insulating layer similar to instant application claim 2 and 160 is the same material as instant applications claims 5-6, 160 has higher optical absorptivity than 102); and 	a channel film (140, semiconductor pattern, Para [0073]) extending in the stacked body in a stacking direction (140 extends in 165 in vertical stacking direction), wherein 	the channel film (140) comprises a first part (140Ld) located on an upper side than the light shielding film in the stacking direction (140Ld is above topmost 160 in vertical direction).	Moon does not explicitly disclose a first part containing a monocrystalline semiconductor.	However, Arreghini discloses channel material 502 can be monocrystalline semiconductor material (Para [0042]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the monocrystalline material of Arreghini to the channel of Moon as it can increase conductivity of the channel (Arreghini, Para [0042]).	Claim 2, Moon in view of Arreghini discloses the device of Claim 1.	Moon discloses (Fig. 7) wherein the first films are conductive films (158 may be formed of a conductive material, Para [0081]) and the second films are insulating films (102 are interlayer insulating layers, Para [0092]), and the insulating films are stacked between the light shielding film and the conductive films (102s are stacked between sets of 160s and 158s).	Claim 3, Moon in view of Arreghini discloses the device of Claim 1.	Moon discloses (Fig. 7) wherein the channel film (140) comprises a second part (140L, liner portion, Para [0166]) connected to a lower end portion of the first part (140Lc is connected to lower end portion of 140Ld)  and containing a polycrystalline semiconductor (portions of 140 may be formed of polysilicon, Para [0166]).	Claim 4, Moon in view of Arreghini discloses the device of Claim 3.	Moon discloses (Fig. 7) further comprising a memory film (138, dielectric structure shown with data storage 134 in Fig. 8, Para [0092]) provided between the first films and the channel film (138 is provided between 158 and 140), wherein 	the first films comprise word lines facing the second part with the memory film interposed therebetween (Fig. 1 and 7, middle portions of 160 (162U3-162M) may be considered word lines, Para [0093], hereinafter “word”), and selection gate electrodes facing the first part with the memory film interposed therebetween (Fig. 1 and 7, top 160s would be considered control or select gates, Para [0037], [0093], hereinafter “select”).	Claim 5, Moon in view of Arreghini discloses the device of Claim 1.	Moon discloses (Fig. 7) wherein a material of the light shielding film contains silicon (160 may be formed of doped silicon, Para [0080]).	Claim 6, Moon in view of Arreghini discloses the device of Claim 1.	Moon discloses (Fig. 7) wherein a material of the light shielding film contains tungsten (160 may be formed of W (tungsten), Para [0080]).	
	Claim 7, Moon in view of Arreghini discloses the device of Claim 4. 	Moon discloses (Fig. 7) further comprising a core semiconductor film provided between the word lines and the selection gate electrodes (since 140 can be polysilicon, Moon, Para [0166],  140P/140L/140J are considered a semiconductor core provided between left and right portions of word and select).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819
                                                                                                                                                                                               
/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819